DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         YENNY N. GONZALEZ,
                             Appellant,

                                     v.

                           PAUL D. WALKER,
                               Appellee.

                              No. 4D14-4013

                             [ May 18, 2016 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Amy     L.   Smith,     Judge;   L.T.    Case     No.
502013DR009228XXXXNB.

   Leonel R. Plasencia and Curt Sanchez of The Law Offices of Plasencia
& Associates, West Palm Beach, for appellant.

  Robin Bresky and Jonathan Mann of the Law Offices of Robin Bresky,
Boca Raton, for appellee.

HANZMAN, MICHAEL A., Associate Judge.

    Appellant Yenny Gonzalez challenges the trial court’s “Final Judgment
of Paternity, Timesharing, Child Support and other Relief,” alleging
multiple errors. We affirm with one exception. Upon our review of the
record, we conclude that the trial court’s grant of ultimate decision making
authority to the appellee was an abuse of discretion as: (a) the pleadings
did not place appellant on adequate notice that this relief was being
sought, Cruz v. Domenech, 905 So. 2d 938, 940 (Fla. 3d DCA 2005); and
(b) no competent evidence showed “a continuing pattern of hostility that
reasonably would lead one to conclude that the parties [would] be unable
to effectively work together for their child’s best interests.” Fazzaro v.
Fazzaro, 110 So. 3d 49, 52 (Fla. 2d DCA 2013). We therefore direct the
trial court to enter an Amended Final Judgment providing that the parties
confer and jointly make all major decisions regarding the welfare of the
child.

   Affirmed in part, Reversed in part and Remanded.
DAMOORGIAN and LEVINE, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2